 

Exhibit 10.2

 



EXECUTION VERSION

 



EXCHANGE AGREEMENT

 

THIS EXCHANGE AGREEMENT (the “Agreement”) is dated July 10, 2017, by and between
Cinedigm Corp., a Delaware corporation (the “Company”) and the holder referred
to on Schedule A (the “Holder”).

 

RECITALS:

 

WHEREAS, the Holder holds an aggregate of $20,000,000 principal amount of the
Company’s 5.5% convertible notes due 2035 (“Convertible Notes”);

 

WHEREAS, subject to the terms and conditions set forth in this Agreement, the
Company and the Holder desires to exchange the Holder’s Notes for cash, shares
of Class A common stock of the Company, par value $0.001 per share (the “Common
Stock”), and second lien notes (the “Second Lien Notes”) pursuant to the
Company’s Second Lien Loan Agreement dated as of July 14, 2016 among the
Company, Cortland Capital Market Services LLC, as Agent (the “Agent”), and the
lenders party thereto, as amended (the “Second Lien Loan Agreement”); and

 

WHEREAS, the Company is concurrently undertaking a sale of shares of its Common
Stock pursuant to a Stock Purchase Agreement (the “SPA”) executed as of June 29,
2017 by the Company and Bison Entertainment Investment Limited (the “Financing
Transaction”) that is intended to be consummated concurrently with the Exchange
in respect of the Closing Notes (each as defined below) contemplated hereby;

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Holder hereby
agree as follows:

 

ARTICLE I

DEFINITIONS

 

1.1       Definitions. In addition to the terms defined elsewhere in this
Agreement, the following terms have the meanings set forth in this Section 1.1:

 

“Affiliate” has the meaning ascribed thereto in Rule 405 promulgated under the
Securities Act.

 

“Agent” has the meaning ascribed thereto in the recitals.

 

“Baseline Total Shares” means the number of shares of Common Stock indicated
next to the Holder’s name in the “Baseline Total Shares” column of Schedule A.

 

“Beneficial owner” and “beneficial ownership” shall mean ownership of securities
in accordance with Rule 13d-3 promulgated under the Exchange Act.

 



 

 

 

“Board of Directors” means the board of directors of the Company.

 

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

 

“Cash Payment” has the meaning ascribed to it in Section 2.1(d).

 

“Certificate of Incorporation” means the Company’s Fourth Amended and Restated
Certificate of Incorporation, as amended to date.

 

“Closing” means the closing of the Exchange pursuant to Article 2.

 

“Closing Date” means the date of consummation of the Closing.

 

“Closing Notes” means the Notes of the Holder minus the sum of the Loan Notes,
the Initial Notes and the Interim Notes exchanged by the Holder under this
Agreement.

 

“Closing Shares” has the meaning ascribed thereto in Section 2.1(d).

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Stock” has the meaning ascribed thereto in the recitals.

 

“Company 2017 Balance Sheet” has the meaning ascribed thereto in Section 3.6.

 

“Company Consolidated Financial Statements” has the meaning ascribed thereto in
Section 3.6.

 

“Convertible Notes” has the meaning ascribed thereto in the recitals.

 

“DPW Fee Letter” means that certain letter agreement executed in connection with
this Agreement by and between Davis Polk & Wardwell LLP (“DPW”) and the Company.

 

“Escrow Agreement” means the escrow agreement dated as of June 29, 2017 between
the Company and American Stock Transfer & Trust Company, LLC, as Escrow Agent,
in connection with the escrow of funds payable under the SPA.

 

“Exchange” means the exchange of the Convertible Notes for the Exchange
Consideration.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 



2 

 

 

“Exchange Consideration” means the Second Lien Notes, the aggregate Shares
issued to, and the Cash Payment paid to, the Holder in the Exchange in
consideration for its Convertible Notes pursuant to this Agreement.

 

“Financing Transaction” has the meaning ascribed thereto in the recitals.

 

“Form 10-K” means the Company’s Form 10-K for the fiscal year ended March 31,
2017.

 

“GAAP” has the meaning ascribed thereto in Section 3.6.

 

“Indenture” means the Indenture dated as of April 29, 2015 between the Company
and U.S. Bank National Association as Trustee.

 

“Initial Date” has the meaning ascribed thereto in Section 2.1(b).

 

“Initial Exchange” has the meaning ascribed thereto in Section 2.1(b).

 

“Initial Notes” means the aggregate principal amount of Convertible Notes
indicated next to the Holder’s name in the “Principal Amount of Initial Notes”
column of Schedule A.

 

“Initial Shares” means the shares of Common Stock indicated next to the Holder’s
name in the “Initial Shares” column of Schedule A.

 

“Interest Due” means, with respect to Convertible Notes exchanged by a Holder,
the amount of accrued but unpaid interest thereon, accrued through the surrender
date of such Convertible Notes.

 

“Interim Exchange” has the meaning ascribed thereto in Section 2.1(c).

 

“Interim Notes” has the meaning ascribed thereto in Section 2.1(c).

 

“Interim Shares” has the meaning ascribed thereto in Section 2.1(c).

 

“Loan Notes” has the meaning ascribed thereto in Section 2.1(a).

 

“Material Adverse Effect” means an event that results in or causes a material
adverse change in any of (a) the condition (financial or otherwise), business,
performance, operations or property of the Company and its material
subsidiaries, taken as a whole, (b) the ability of any of the Company to perform
its obligations under the Transaction Documents or (c) the validity or
enforceability of any Transaction Document or the rights and remedies of the
Holder.

 

“Notes” means (x) the Loan Notes and (y) the Initial Notes, the Interim Notes
and the Closing Notes, in an aggregate “Principal Amount of Notes” as set forth
on Schedule A.

 



3 

 

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Pro Rata Shares” means the Pro Rata Percentage indicated next to the Holder’s
name in Schedule A multiplied by 19.99% multiplied by 12,386,353 (the
outstanding shares of Common Stock of the Company (excluding any shares of
Common Stock issued pursuant to this Agreement) as of the date hereof).

 

“Reference Price” means the volume-weighted average price per share of Common
Stock for the 15 Business Days prior to the Closing.

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“SEC Reports” has the meaning ascribed thereto in Section 3.6.

 

“Second Lien Loan Agreement” has the meaning ascribed thereto in the recitals.

 

“Second Lien Notes” has the meaning ascribed thereto in the recitals.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Shares” means the Initial Shares, the Interim Shares and the Closing Shares.

 

“Trading Market” means the primary one of the following markets or exchanges on
which the Common Stock is listed or quoted for trading on the date in question:
the New York Stock Exchange, NYSE MKT, the Nasdaq Global Market, the Nasdaq
Capital Market, or any other recognized exchange or automated quotation system
(or any successors to any of the foregoing), and which is initially the Nasdaq
Global Market.

 

“Transaction Documents” means this Agreement, the SPA, the Escrow Agreement and
the Second Lien Loan Agreement.

 

“Transactions” means the Exchange, including the issuance of the Shares and
payment of the Cash Payment and Interest Due.

 

“Transfer Agent” means American Stock Transfer & Trust Co., the current transfer
agent of the Company, and any successor transfer agent of the Company.

 

“Trustee” means U.S. Bank, National Association, as Trustee under the Indenture.

 



4 

 

 

ARTICLE II

EXCHANGE

 

2.1       The Exchange. The Holder’s Notes will be exchanged for Exchange
Consideration as follows:

 

(a)       On or within three (3) Business Days of the date hereof (or on the
soonest practicable Business Day thereafter, in the event of a delay in the
ability of the Second Lien Notes to be issued to the Holder that is not due to
the conduct of the Company, but in any event no later than six (6) Business Days
after the date hereof), the Holder will surrender to the Company Convertible
Notes in the principal amount of $1,827,000 (the “Loan Notes”), and the Company
shall issue to the Holder Second Lien Notes in the amount of $1,462,000 pursuant
to Section IIA below (the “Loan Exchange”). The parties’ obligations to
consummate the Initial Exchange, any Interim Exchange and the Closing are
contingent upon the consummation of the Loan Exchange.

 

(b)       At least seven (7) Business Days after the date hereof (or on or after
such earlier Business Day that is at least two (2) Business Days after the first
Business Day on which the Holder, upon its own determination, is the beneficial
owner of less than 10% of the Company's outstanding shares of Common Stock, but
in no event earlier than one (1) Business Day after the date of the Loan
Exchange) (the “Initial Date”), the Holder will surrender to the Company the
Initial Notes in exchange for the Initial Shares (such exchange, the “Initial
Exchange”); provided that the Company may pay any fraction of a Share in cash or
carry such fractional share forward to the next Interim Exchange requested by
the Holder or, if no such Interim Exchange occurs, to the Closing of the
Exchange.

 

(c)       On any Business Day between the Initial Date and the Closing, the
Holder may, upon no less than 3 Business Day written notice to the Company,
surrender to the Company additional Convertible Notes in a minimum aggregate
principal amount of $50,000 (the “Interim Notes”) in exchange for shares (the
“Interim Shares”) of Common Stock (any such exchange, an “Interim Exchange”).
The number of Interim Shares so exchanged shall be the whole number equal to the
aggregate principal amount of Interim Notes delivered on such Business Day
divided by $1.50; provided that the aggregate number of Shares issued to a
Holder pursuant to Sections 2.1(b) and (c) may not exceed the lesser of the
Holder’s (x) Baseline Total Shares and (y) Pro Rata Shares; and provided further
that the Company may pay any fraction of a Share resulting from the foregoing
calculation in cash or to carry such fractional share forward to the next
Interim Exchange requested by the Holder or, if no such Interim Exchange occurs,
to the Closing of the Exchange. If the Closing occurs after the giving of
written notice by a Holder under this Section 2.1(c) but prior to the exchange
of the Interim Notes for Interim Shares indicated in such notice, such Interim
Notes will be treated as Closing Notes pursuant to Section 2.1(d).

 

(d)       At the Closing of the Exchange contemplated hereby, the Holder shall
surrender to the Company the Closing Notes in exchange for shares of Common
Stock (the “Closing Shares”) and the amount of cash (the “Cash Payment”) as is
described on Schedule A. The number of Closing Shares delivered to the Holder at
Closing of the Exchange shall be equal to the total number of Baseline Total
Shares corresponding to the Holder as set forth on Schedule A attached hereto,
less the Initial Shares and the Interim Shares.

 



5 

 

 

(e)       Upon the closing of the Exchange, the cash and shares of Common Stock
payable to the Holder at Closing pursuant to Section 2.1(d) shall be adjusted as
follows: (a) if the Reference Price is less than $1.50 per Share, then the
Company shall pay to the Holder an additional cash amount equal to the number of
Closing Shares multiplied by the positive difference between $1.50 and the
Reference Price, provided, in such event, the Company may, at its sole election,
satisfy its obligations to deliver Shares under 2.1(d) by payment in cash an
amount equal to the number of Closing Shares multiplied by $1.50, and (b) if the
Reference Price exceeds $2.50, then the Company shall issue a number of Closing
Shares equal to the product of $2.50 and the number of Closing Shares
deliverable to the Holder for purposes of Section 2.1(d), divided by the
Reference Price.

 

(f)       On the date of closing of the Financing Transaction or such other date
as may be mutually agreed upon by the parties, the Closing shall occur at the
offices of Company Counsel or such other location as the parties shall mutually
agree; provided that the Closing of the Exchange is conditional upon the
contemporaneous consummation of the Financing Transaction. If a Holder failed to
receive Initial Shares or Interim Shares to which it would otherwise have been
entitled in exchange for Initial Notes or Interim Notes exchanged under Sections
2.1(b) or 2.1(c), as the case may be, due to operation of the limitation
included in the first proviso to the second sentence of Section 2.1(c), the
Holder shall be entitled to receive shares of Common Stock equal to such number
of Initial Shares or Interim Shares to which it would otherwise have been
entitled at the Closing. For the avoidance of doubt, should the Closing of the
Exchange not be consummated for any reason, any exchanges of Loan Notes, Initial
Notes or Interim Notes for Second Lien Notes, Initial Shares or Interim Shares
pursuant to Sections 2.1(a), (b) or (c), respectively, shall be final.

 

2.2       Interest Due. Effective upon the Holder’s surrender of any Notes
(including Notes surrendered in the Loan Exchange), the Company shall pay to the
Holder in cash (in addition to the Cash Payment, if any) the Interest Due on
such Notes as of the date of such surrender.

 

2.3       Deliveries on Initial Date or Interim Exchange.

 

(a)       On the Initial Date or on the date of any Interim Exchange, as the
case may be, the Company shall deliver or cause to be delivered to the Holder
the following:

 

(i)       irrevocable instructions to the Transfer Agent to issue the Initial
Shares or the Interim Shares, as the case may be, required to be issued under
Section 2.1(b) or (c), as the case may be, in book-entry form, represented by
permanent global certificates deposited with, or on behalf of, The Depositary
Trust Company for the account of the Holder entitled to receive such shares or
its respective broker or nominee; and

 

(ii)       the Interest Due upon such exchange.

 



6 

 

 

(b)       At the time of any delivery of Initial Shares pursuant to Section
2.1(b), the Company shall have caused (x) the Form 10-K to be filed with the
Commission, in accordance with Commission rules and regulations, and (y) any
material non-public information concerning the Transaction Documents and the
Transactions or otherwise provided to the Holder to be publicly disclosed.

 

(c)       As of the date hereof, the Company shall have paid all reasonable and
documented costs and expenses of the Holder incurred in connection with the
negotiation and execution of this Agreement and the Transactions, to the extent
invoiced at such time and not yet paid, including in accordance with the terms
of the DPW Fee Letter.

 

(d)       On the Initial Date or on the date of any Interim Exchange, as the
case may be, and conditioned upon the Company’s satisfaction of its obligations
under Sections 2.3(a), 2.3(b) and 2.3(c) the Holder surrendering Initial Notes
or Interim Notes pursuant to Section 2.1(a), Section 2.1(b) or Section 2.1(c) on
such date shall deliver or cause to be delivered to the Company, the following:

 

(i)       irrevocable instructions to the Trustee under the Indenture with
respect to the surrender to the Company of the Initial Notes or the Interim
Notes, as the case may be, or other proof of DWAC transfer of the Initial Notes
or the Interim Notes, as the case may be, to the Company or the Company’s
designee.

 

2.4       Closing Deliveries.

 

(a)       At the Closing, the Company shall deliver or cause to be delivered to
the Holder the following:

 

(i)       irrevocable instructions to the Transfer Agent to issue the Closing
Shares required to be issued under Section 2.1(d), in book-entry form,
represented by permanent global certificates deposited with, or on behalf of,
The Depositary Trust Company for the account of the Holder entitled to receive
such shares or their respective broker or nominee;

 

(ii)       the Cash Payment, paid by wire transfer of immediately available
funds; and

 

(iii)       the Interest Due as of the Closing Date.

 

(b)       Upon the Closing and in accordance with Commission rules and
regulations, the Company shall cause any material non-public information
concerning the Transaction Documents and the Transactions or otherwise provided
to the Holder to be publicly disclosed.

 



7 

 

 

(c)       As of the Closing Date, the Company shall have paid all reasonable and
documented costs and expenses of the Holder incurred in connection with the
negotiation and execution of this Agreement and the Transactions, to the extent
invoiced at such time and not yet paid, including in accordance with the terms
of the DPW Fee Letter.

 

(d)       At the Closing, conditioned upon the Company’s satisfaction of its
obligations under Sections 2.4(a), 2.4(b) and 2.4(c), the Holder shall deliver
or cause to be delivered to the Company, the following:

 

(i)       irrevocable instructions to the Trustee under the Indenture with
respect to the surrender to the Company of the Closing Notes or other proof of
DWAC transfer of the Closing Notes to the Company or the Company’s designee.

 

2.5       No Additional Consideration. The Exchange Consideration shall be
issued to the Holder solely in exchange for the surrender of the Convertible
Notes held by the Holder, and the Holder shall not pay or be required to pay any
additional consideration to the Company in order to effectuate the issuance of
the Exchange Consideration due to the Holder.

 

2.6       Extinguishment of Notes. It is intended that, upon the consummation of
any exchange of Convertible Notes contemplated hereby:

 

(i)       the Company will surrender such Convertible Notes to the Trustee under
the Indenture for cancellation; and

 

(ii)       such Convertible Notes surrendered hereunder shall be cancelled and
shall be null and void, and any and all rights arising thereunder shall be
extinguished and the Company shall no longer be required to reserve shares of
Common Stock for issuance upon the conversion of such Convertible Notes.

 

ARTICLE IIA

SECOND LIEN Loans

 

2A.1 Deliveries on Signing – Loan Exchange.

 

(a)       On or within three (3) Business Days hereof (or on the soonest
practicable Business Day thereafter, in the event of a delay in the ability of
the Second Lien Notes to be issued to the Holder that is not due to the conduct
of the Company, but in any event no later than six (6) Business Days after the
date hereof), the Company shall deliver or cause to be delivered to the Holder
the following:

 

(i)       the Second Lien Notes, which may be in book entry form unless a
physical note is requested by the Holder, required to be issued under Section
2.1, registered to the Holder or its designee;

 



8 

 

 

(ii)       a joinder to the Second Lien Loan Agreement duly executed by the
Company and the Agent;

 

(iii)       DWAC instructions for Holder’s transfer of the Loan Notes; and

 

(iv)       the Interest Due upon such exchange.

 

(b)       On or within three (3) Business Day hereof (or on the soonest
practicable Business Day thereafter, in the event of a delay in the ability of
the Second Lien Notes to be issued to the Holder that is not due to the conduct
of the Company, but in any event no later than six (6) Business Days after the
date hereof), the Holder shall deliver or cause to be delivered to the Company,
the following:

 

(i)       irrevocable instructions to the Trustee under the Indenture with
respect to the surrender to the Company of the Loan Notes or other proof of DWAC
transfer of the Loan Notes to the Company or the Company’s designee; and

 

(ii)       a joinder to the Second Lien Loan Agreement duly signed by the
Holder.

 

2A.2 Second Lien Notes. The Second Lien Notes shall have the terms set forth in
the Second Lien Loan Agreement, and upon the Loan Exchange, the Holder shall
become a party to the Second Lien Loan Agreement by execution of a joinder
thereto.

 

2A.3 Waiver of Shares under Second Lien Loan Agreement. In light of the issuance
of the Shares pursuant to this Exchange Agreement, the Holder hereby irrevocably
waives its rights under Section 2.1(b) of the Second Lien Loan Agreement to
receive shares of Common Stock thereunder in connection with Loans pursuant to
Section 2.1(a) and this Article IIA.

 

2A.4 Second Lien Loan Agreement Consent. The Holder agrees and covenants that,
after it becomes a lender under the Second Lien Loan Agreement, it will approve
and/or consent to the Financing Transaction.

  

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

3.1       Authorization and Binding Obligation. The Company is duly
incorporated, validly existing and in good standing under the laws of its state
of incorporation. The Company has the requisite power and authority to enter
into and perform its obligations under the Transaction Documents and to complete
the Transactions, in accordance with the terms thereof. The execution and
delivery of the Transaction Documents by the Company and the consummation by the
Company of the Transactions, have been duly authorized by all necessary
corporate action by the Company and no further filing, consent, or authorization
is required by the Company, its Board of Directors or its stockholders, other
than as contemplated by the SPA. The Transaction Documents have been duly
executed and delivered by the Company, and each constitutes the legal, valid and
binding obligation of the Company, enforceable against the Company in accordance
with their respective terms, except as such enforceability may be limited by
general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies and except as rights to indemnification and to contribution may be
limited by federal or state securities laws.

 



9 

 

 

3.2       No Conflict. The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
Transactions will not (i) result in a violation of the Certificate of
Incorporation, or other organizational document of the Company or any of its
subsidiaries, any capital stock of the Company or any of its subsidiaries or
bylaws of the Company or any of its subsidiaries, (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Company or any of its subsidiaries is a party, or (iii)
result in a violation of any law, rule, regulation, order, judgment or decree
(including foreign, federal and state securities laws) and applicable to the
Company or any of its subsidiaries or by which any property or asset of the
Company or any of its subsidiaries is bound or affected except, in the case of
clause (ii) or (iii) above, to the extent such violations that could not
reasonably be expected to have a material adverse effect on the Company or its
subsidiaries.

 

3.3       Securities Law Exemption. Assuming the accuracy of the representations
and warranties of the Holder contained herein, the offer and issuance by the
Company of the Shares as contemplated by the Transaction Documents are exempt
from registration under the Securities Act. The Company knows of no reason why
such exemption is not available. Assuming the representations and warranties in
Section 4.2(b) as to the Holder are true and accurate at any time of issuance of
Shares, the certificate(s), if any, representing such Shares issued pursuant
hereto will not bear a restrictive legend under the Securities Act or other
restrictions on resale by the Holder and will be issued in book-entry form,
represented by permanent global certificates deposited with, or on behalf of,
The Depositary Trust Company represented by the unrestricted CUSIP assigned to
the Company’s Common Stock. The Shares, when issued, will be listed on the
Trading Market.

 

3.4       Issuance of Shares. Upon issuance of the Shares in accordance with the
terms of this Agreement, the Shares will be validly issued, fully paid and
non-assessable and free from all taxes, liens, charges and other encumbrances
with respect to the issuance thereof and shall not be subject to any preemptive,
participation, rights of first refusal and other similar rights.

 

3.5       No Integrated Offering. Except as contemplated by this Agreement and
in connection with the exchange of Convertible Notes held by other holders of
Convertible Notes also in connection with the Financing Transaction, the Company
has not sold or issued, nor will sell or issue any securities that would be
integrated with the offering of the Shares contemplated by this Agreement
pursuant to the Securities Act and the rules and regulations or the
interpretations thereunder of the Commission.

 



10 

 

 

3.6       SEC Reports; Financial Statements.

 

The Company has timely filed, or cured any defect relating to timely filing, all
registration statements, forms, reports, definitive proxy statements, schedules
and other documents and filings required to be filed by it under the Securities
Act or the Exchange Act, as the case may be (the “SEC Reports”) since January 1,
2016. As of the date of any delivery of Initial Shares pursuant to Section
2.1(a), the Company’s SEC Reports, taken as a whole, did not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements made therein, in
light of the circumstances under which they were made, not misleading. None of
the Company’s subsidiaries is required to file periodic reports with the
Commission pursuant to the Exchange Act. Each SEC Report (i) as of the time it
was filed (or if subsequently amended, when amended, and as of the date hereof),
complied in all material respects with the requirements of the Securities Act or
the Exchange Act, as the case may be, and (ii) did not, at the time it was filed
(or if subsequently amended or superseded by an amendment or other SEC Report,
then, on the date of such subsequent filing), contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading. The Form 10-K as of
the date thereof does not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary in
order to make the statements made therein, in light of the circumstances under
which they were made, not misleading. In addition, the Form 10-K does not differ
in any material respect from the draft of the Form 10-K shared with the Holder.

 

The Company’s consolidated financial statements (including, in each case, any
notes thereto) contained in the Form 10-K (the “Company Consolidated Financial
Statements”) were prepared in accordance with generally accepted accounting
principles as in effect in the United States of America (“GAAP”), applied on a
consistent basis throughout the periods indicated (except as may be indicated in
the notes thereto or as may have been required by regulatory accounting
principles applicable to the Company or, in the case of interim consolidated
financial statements, where information and footnotes contained in such
financial statements are not required to be in compliance with GAAP), and in
each case such Company Consolidated Financial Statements fairly presented, in
all material respects, the consolidated financial position, results of
operations, cash flows and shareholders’ equity of the Company and its
consolidated subsidiaries as of the respective dates thereof and for the
respective periods covered thereby (subject, in the case of unaudited financial
statements, to normal year-end adjustments which were not and which are not
expected to be, individually or in the aggregate, material to the Company and
its consolidated subsidiaries taken as a whole).

 

Except as set forth in the SEC Reports (other than any forward-looking
information in the risk factors contained therein), and except as and to the
extent set forth on the consolidated balance sheet of the Company as of March
31, 2017 (the “Company 2017 Balance Sheet”), between March 31, 2017 and the date
hereof neither the Company nor any of its consolidated subsidiaries has incurred
any debts, liabilities or obligations (whether accrued, absolute, contingent,
liquidated or otherwise, whether due or to become due) of a nature that would be
required to be reflected on a balance sheet or in notes thereto prepared in
accordance with GAAP consistently applied, except for liabilities or obligations
that, in the aggregate, are adequately provided for in the Company 2017 Balance
Sheet.

 



11 

 

 

Other than the Financing Transaction and information in the Form 10-K, the
Company is not aware of any information, such as information related to new OTT
channels, sales of business or material assets, earnings or revenue improvement,
that could reasonably be expected to have a material positive effect on the
Company or its prospects or business operations that has not been disclosed to
the public on a press release or public filing with the Commission.

 

3.7       Exchange Act Registration, Trading Market. The Common Stock is
registered pursuant to Section 12(b) of the Exchange Act and is listed on the
Trading Market, and other than as disclosed in the SEC Reports, the Company has
taken no action designed to, or likely to have the effect of, terminating the
registration of the Common Stock under the Exchange Act or delisting the Common
Stock from the Trading Market, nor has the Company received any current
notification that the Securities and Exchange Commission or the Trading Market
is contemplating terminating such registration or listing.

 

3.8       Proceedings. The Company knows of no proceedings relating to the
Convertible Notes that are pending or threatened before any court, arbitrator or
administrative or governmental body that would adversely affect the completion
of the Transactions.

 

3.9       Confidentiality of Holder Information. The Company covenants that,
unless otherwise required by law or applicable regulation or if otherwise
publicly disclosed by the Holder (but in which case only to the extent of such
disclosure by the Holder with respect to its own information), it will continue
to keep the identity of the Holder and its participation in the Transaction
confidential, as well as the terms of this Agreement confidential, and shall not
disclose such identity or terms to any other party (other than its employees,
agents, representatives and advisors, including, attorneys, accountants and
consultants of the Company (together, the “Representatives”), provided that such
Representatives shall be advised of and agree to the confidentiality obligations
hereunder and Company shall be responsible for any breach of the terms hereof by
the Representatives). Notwithstanding the foregoing, the Holder acknowledges
that this Agreement will, in accordance with Commission rules and regulations,
be disclosed and filed with the Commission by the Company.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF the holder

 

As a material inducement to the Company to enter into this Agreement and
consummate the exchange, the Holder represents, warrants and covenants with and
to the Company as follows:

 



12 

 

 

4.1       Authorization and Binding Obligation. The Holder has the requisite
legal capacity, power and authority to enter into, and perform is obligations
under, each Transaction Document to which it is a party. Each of the execution,
delivery and performance of each such Transaction Document by the Holder, and
the consummation by the Holder of the Transactions to which it is a party, have
been duly authorized by all requisite corporate action on the part of the
Holder, as applicable, and no further consent or authorization is required. Each
Transaction Document to which the Holder is a party has been duly authorized,
executed and delivered by the Holder, and constitutes the legal, valid and
binding obligations of the Holder, enforceable against the Holder in accordance
with its terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation or similar laws relating to, or affecting generally, the
enforcement of applicable creditors’ rights and remedies and except as rights to
indemnification and to contribution may be limited by federal or state
securities laws.

 

4.2       Beneficial Owner and Holding Period.

 

(a)       The Holder owns, beneficially and of record, good and marketable title
to its Convertible Notes being exchanged pursuant to this Agreement, free and
clear of any taxes or encumbrances; and at the Closing, the Holder will convey
to the Company good and marketable title to the Convertible Notes surrendered by
the Holder in their entirety, free and clear of any security interests, liens,
adverse claims, taxes or encumbrances.

 

(b)       The Holder is not, and has not been for the preceding three months, an
Affiliate of the Company. The Holder or any person who is not an Affiliate of
the Company has beneficially owned its Convertible Notes being exchanged
pursuant to this Agreement fully paid, for at least one year as of the date
hereof. Neither the Holder nor any of its affiliates is, or since January 1,
2016 has been, (other than the purchase or exchange of the Convertible Notes):
(a) effecting or seeking, offering or proposing (whether publicly or otherwise)
to effect, or cause or participate in or in any way assist any other person to
effect or seek, offer or propose (whether publicly or otherwise) to effect or
participate in, (i) any material acquisition of any securities (or beneficial
ownership thereof) or assets of the Company or any of its subsidiaries out of
the ordinary course of business, (ii) any tender or exchange offer, merger or
other business combination involving the Company or any of its subsidiaries,
(iii) any recapitalization, restructuring, liquidation or dissolution with
respect to the Company or any of its subsidiaries, or (iv) any “solicitation” of
“proxies” (as such terms are used in the proxy rules of the Securities and
Exchange Commission) or consents to vote any voting securities of the Company;
(b) forming, joining or in any way participating in a “group” (as defined under
the Exchange Act) with respect to the Company with respect to the matters set
forth in (a) above; (c) otherwise acting, alone or in concert with others, to
seek to control or influence the management, Board of Directors or policies of
the Company; or (d) entering into any discussions or arrangements with any third
party with respect to any of the foregoing.

 

4.3       Experience of Investor. The Holder, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the Exchange, and has evaluated the merits and risks thereof. The Holder is able
to bear the economic risk of an investment in the Exchange Consideration and, at
the present time, is able to afford a complete loss of such investment. The
Holder qualifies as either a qualified institutional buyer as defined in Rule
144A of the Securities Act or an accredited institutional investor for purposes
of Rule 501 of Regulation D.

 



13 

 

 

4.4       Disclosure of Information. The Holder has access to and has reviewed
the Company’s SEC Reports, including the “Risk Factors” contained therein. The
Holder has had the opportunity to ask questions of and receive answers from the
Company regarding the Company, its business and the terms and conditions of the
offering of the Shares.

 

4.5       Proceedings. The Holder knows of no proceedings relating to the
Convertible Notes that are pending or threatened before any court, arbitrator or
administrative or governmental body that would adversely affect the completion
of the Transactions.

 

4.6       Tax Consequences. The Holder acknowledges that the Exchange may
involve tax consequences to the Holder, and that the contents of this Agreement
do not contain tax advice. The Holder acknowledges that it has not relied and
will not rely upon the Company with respect to any tax consequences related to
the Exchange. The Holder assumes full responsibility for all such consequences
and for the preparation and filing of any tax returns and elections which may or
must be filed in connection with its beneficial ownership of its Convertible
Notes or the Exchange.

 

4.7       Reliance on Exemptions. The Holder understands that the Shares are
being offered and exchanged in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws,
and that the Company is relying in part upon the truth and accuracy of, and the
Holder’s representations, and compliance with, the representations, warranties,
agreements, acknowledgments and understandings of the Holder set forth herein in
order to determine the availability of such exemptions and the eligibility of
the Holder to acquire the Shares.

 

4.8       Beneficial Ownership of Common Stock. The Company may assume, unless
otherwise notified by the Holder, that the issuance of any amount of Initial
Shares or Interim Shares will not cause the Holder to become a beneficial owner
of 10% or more of the Common Stock so long as such requested amount is not
greater than the Holder’s Pro Rata Percentage (as set forth on Schedule A
hereto) of 9.99% of the Company’s outstanding shares of Common Stock at the time
such request is made.

 

ARTICLE V

COVENANTS AND OTHER AGREEMENTS

 

5.1       Holding Period. For the purposes of Rule 144, the Company acknowledges
that the Holder’s holding period of its Convertible Notes may be tacked onto the
holding period of the Shares and the Second Lien Notes, and the Company agrees
not to take a position contrary to this Section 5.1.

 



14 

 

 

5.2       Company Counsel’s Rule 144 Opinion. The Company covenants that, as
long as the Holder holds any of the Shares or Second Lien Notes, should the
Transfer Agent or Agent or either of their legal counsel require a legal
counsel’s Rule 144 opinion with regard to sale of the Shares or the Second Lien
Notes, or the removal of any restrictive legends that may be subsequently added
to the Shares or and Second Lien Notes if appropriate, to the extent permitted
by applicable law, the Company shall provide a written opinion of legal counsel
who shall, and whose legal opinion shall, be reasonably satisfactory to the
Holder and the Transfer Agent or Agent, addressed to the Company and such
Transfer Agent or Agent (if necessary), to the effect that the sale of Shares or
the Second Lien Notes, as applicable, may be effected without registration under
the Securities Act and the removal of any restrictive legend may occur. The
Holder shall provide any customary representations in order to permit the
Company’s legal counsel to provide such opinion. The Company shall provide such
an opinion to the Transfer Agent or Agent, as applicable, within two (2)
Business Days of a request to do so by the Holder or the Transfer Agent or the
Agent.

 

5.3       Trading Activity.

 

(a)       Prior to the earlier of the Closing Date or the termination of this
Agreement, the Holder may dispose of Initial Shares and Interim Shares, if any,
as follows: the Holder may sell (i) Initial Shares and Interim Shares via
ordinary brokerage transactions at a price (gross of commissions) of at least
$1.50 per share or (ii) block trades of Initial Shares and/or Interim Shares
into the Trading Market at a price (gross of commissions) of at least $1.50 per
share. For the avoidance of doubt, (x) the Holder may engage in any short
selling of the Company’s securities, establish or increase any “put equivalent
position” as defined in Rule 16(a)-1(h) under the Exchange Act, or engage in any
other swap or hedging transactions with respect to the Company’s securities;
provided, however, that such transaction is at a price (gross of commissions) of
at least $1.50 per share; and provided, further, that such transaction is closed
out no later than the Closing Date solely by delivery of Common Stock received
pursuant to this Agreement and (y) that the restrictions of this Section 5.3(a)
shall only apply in respect of transactions entered into after the date hereof.

 

(b)       Except as set forth in Section 5.3(a) or with the prior written
consent of the Company, the Holder agrees that neither it nor any of its agents,
affiliates or representatives will, from the date hereof until the earlier of
the Closing Date or the termination of this Agreement directly or indirectly:

 

(i)       acquire (or propose or agree to acquire), of record or beneficially,
by purchase or otherwise, any Common Stock, equity securities, debt securities
(other than the Convertible Notes) or assets of the Company or any of its
subsidiaries, or rights or options to acquire interests in any of the Company's
Common Stock, equity securities, debt securities (other than the Convertible
Notes) or assets; or

 

(ii)       engage in any short selling of the Company’s securities, establish or
increase any “put equivalent position” as defined in Rule 16(a)-1(h) under the
Exchange Act, or engage in any other swap or hedging transactions with respect
to the Company’s securities.

 



15 

 

 

(c)       Prior to the Closing, the Company shall not effect any exchange
requiring an issuance of Shares to the Holder to the extent that such issuance
would result in the Holder receiving and beneficially owning (together with any
other Common Stock received by the Holder pursuant to a prior such exchange and
any other Common Stock or right to acquire Common Stock beneficially owned by
the Holder, and not sold and held pending delivery) on such date, more than the
Holder's Pro Rata Percentage (as set forth on Schedule A hereto) of 9.99% of the
Company’s outstanding shares of Common Stock at any time.

 

(d)       Within 30 days of the Closing, the Holder will settle its outstanding
swap or hedging transaction(s) with respect to the Company’s securities with
Société Générale, if any, solely by delivery of Common Stock received pursuant
to this Agreement.

 

(e)       Prior to the Closing, the Holder agrees not to exercise its rights to
convert the Convertible Notes it holds into shares of Common Stock pursuant to
the terms of the Indenture.

 

5.4       Voting of Shares. The Holder agrees that, prior to the Closing, the
Holder shall not exercise any voting rights, and the Company shall disregard any
such exercise, with respect to any shares of Common Stock that the Holder
received pursuant to an exchange hereunder (x) if such shares are still held by
the Holder, with respect to any matters or proposals to be voted on related to
the Transactions and (y) if such shares have been sold by the Holder and are
held pending delivery and settlement of such sale, with respect to any matters
or proposals to be voted on.

 

5.5       Legend. If the representations and warranties in section 4.2(b) as to
the Holder cease to be true and accurate, the Holder shall promptly notify the
Company in writing of such event and shall submit the Holder’s Shares to the
Company or its transfer agent for the Common Stock to have a restrictive legend
relating to transfers under the Securities Act placed or notated on such Shares.

 

5.6       SPA and Escrow Agreement Amendments. The Company shall not agree to
any modifications, amendments, supplements, consents, waivers or requests to or
in respect of the SPA or Escrow Agreement that are materially adverse to the
interests of the Holder unless consented to in writing by the Holder.

 

5.7       Material Non-Public Information. Subsequent to the date hereof, the
Company shall not provide the Holder with any material non-public information
without the Holder’s prior written consent.

 



16 

 

 

ARTICLE VI

MISCELLANEOUS

 

6.1       Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City and County of New York, for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein, and hereby irrevocably waives, and agrees not to
assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is brought in an inconvenient forum or that the venue of such suit,
action or proceeding is improper. Each party hereby irrevocably waives personal
service of process and consents to process being served in any such suit, action
or proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY
HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

 

6.2       Counterparts. This Agreement may be executed simultaneously in two or
more counterparts, any one of which need not contain the signatures of more than
one party, but all such counterparts taken together will constitute one and the
same Agreement. This Agreement, to the extent delivered by means of a facsimile
machine or electronic mail (any such delivery, an “Electronic Delivery”), shall
be treated in all manner and respects as an original agreement or instrument and
shall be considered to have the same binding legal effect as if it were the
original signed version thereof delivered in person. At the request of any party
hereto, each other party hereto shall re-execute original forms hereof and
deliver them in person to all other parties. No party hereto shall raise the use
of Electronic Delivery to deliver a signature or the fact that any signature or
agreement or instrument was transmitted or communicated through the use of
Electronic Delivery as a defense to the formation of a contract, and each such
party forever waives any such defense, except to the extent such defense related
to lack of authenticity.

 

6.3       Headings. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.

 

6.4       Severability. If any provision of this Agreement is prohibited by law
or otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

 



17 

 

 

6.5       Entire Agreement; Amendments. This Agreement supersedes all other
prior oral or written agreements between the Holder, the Company, their
affiliates and persons acting on their behalf with respect to the matters
discussed herein, and this Agreement (together with the other Transaction
Documents), contains the entire understanding of the parties with respect to the
matters covered herein and, except as specifically set forth herein, neither the
Company nor the Holder makes any representation, warranty, covenant or
undertaking with respect to such matters. No provision of this Agreement may be
amended other than by an instrument in writing signed by the Parties, and any
amendment to this Agreement made in conformity with the provisions of this
Section shall be binding upon the parties. No provision hereof may be waived
other than by an instrument in writing signed by the party against whom
enforcement is sought.

 

6.6       Termination.

 

(a)       This Agreement may be terminated, and any exchanges of Convertible
Notes contemplated hereby may be abandoned at any time prior to Closing,

 

(i)       by mutual written agreement of the parties hereto;

 

(ii)       by the written notice of the Holder if (x) the Escrow Amount (as
defined in the SPA) is not funded by the end of the third (3rd) Business Day
after the date hereof or (y) the Closing shall not have occurred by the Outside
Date (as defined in the SPA); or

 

(iii)       by the written notice of the Holder or by the Company if the SPA is
terminated in accordance with its terms;

 

(iv)       by the written notice of the Holder upon any breach of Section 5.6.

 

(b)       If this Agreement is terminated pursuant to Sections 6.6(a)(ii),
6.6(a)(iii), or 6.6(a)(iv), the Company agrees to pay all reasonable and
documented costs and expenses of the Holder incurred in connection with the
negotiation and execution of this Agreement and the Transactions, including in
accordance with the terms of the DPW Fee Letter.

 



18 

 

 

6.7       Survival. The representations and warranties contained herein and
Section 5.2, 5.5 and this Article 6 shall survive any termination pursuant to
Section 6.6 hereof, and if applicable, the Closing and the delivery of the
Exchange Consideration.

 

6.8       Notices. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one Business Day after deposit with
an overnight courier service, in each case properly addressed to the party to
receive the same. The addresses for such communications shall be:

 

If to the Company:

 

Cinedigm Corp.

902 Broadway, 9th Floor

New York, NY 10010

Telephone: (212) 206-8600

Facsimile: (212) 598-4895

Attention: General Counsel

Email: gloffredo@cinedigm.com

 

With a copy to:

 

Kelley Drye & Warren LLP

101 Park Avenue

New York, New York 10178

Telephone: (212) 808-7800

Facsimile: (212) 808-7897

Attention: Jonathan K. Cooperman, Esq. and Merrill B. Stone, Esq.

Email: jcooperman@kelleydrye.com; mstone@kelleydrye.com

 

If to the Holder, to the address specified for the Holder on its signature page
hereto or as the Holder may otherwise specify in writing.

 

6.9       Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties and their respective successors and assigns. The
Company shall not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Holder. The Holder may assign some or
all of its rights hereunder without the consent of the Company if (i) the person
to whom such rights are to be assigned executes a written agreement pursuant to
which such person becomes a party to this Agreement and agrees to be bound by
all the provisions hereof as if such person were the Holder hereunder and (ii)
the Holder provides the Company with concurrent written notice of such
assignment.

 



19 

 

 

6.10       Construction.

 

The language used in this Agreement will be deemed to be the language chosen by
the parties to express their mutual intent, and no rules of strict construction
will be applied against any party. No specific representation or warranty shall
limit the generality or applicability of a more general representation or
warranty.

 

For purposes of this Agreement, whenever the context requires: the singular
number shall include the plural, and vice versa; the masculine gender shall
include the feminine and neutral genders; the feminine gender shall include the
masculine and neutral genders; and the neutral gender shall include the
masculine and feminine genders.

 

Each and every reference to share prices and shares of Common Stock in the
Transaction Documents shall be subject to adjustment for reverse and forward
stock splits, stock dividends, stock combinations and other similar transactions
of the Common Stock that occur after the date of this Agreement.

 

[signature pages follow]

 

20 

 

 

IN WITNESS WHEREOF, the Holder and the Company have caused their respective
signature pages to this Agreement to be duly executed as of the date first
written above.

 



  COMPANY:           CINEDIGM CORP.                           By: /s/
Christopher J. McGurk     Name: Christopher J. McGurk     Title: Chief Executive
Officer



 

DWAC Information:

 

DTC Participant Name: US Bank

DTC Participant Number: FAST number 9968

DTC Participant Contact:

Name: Linda Garcia / Anthony Browne

Telephone: (312) 332-6781 /(312) 332-6783

Email: linda.garcia@usbank.com / anthony.browne@usbank.com

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Exchange Agreement]

 



 

 

 



  HOLDER:         [HOLDER]               By: /s/ Holder     Name:     Title:    
 



 

For Issuance of Shares:

 

Registered Name: ___________________________

 

Address: _______________________
_______________________

_______________________

 

 

Federal Tax ID: _________________

 

DWAC Information:

 

DTC Participant Name: ________________

DTC Participant Number: _______________

DTC Participant Contact:

Name: ________________

Telephone: ____________

Email: ________________

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Exchange Agreement]

 


 

 

 

 

SCHEDULE A

 

[follows on next page]

 

 

 

 



Line  Holder  Principal
 Amount of Notes   Pro Rata Percentage   Pro Rata Shares   Cash Payment  
Baseline
Total Shares   Principal amount of Initial Notes   Initial Shares  1   
$18,173,000    37.68%   932,984.90   $6,360,550.00    1,332,686.67  
$75,000.00    50,000.00 



 



 

